


Exhibit 10.1

 

 

LOAN AND SECURITY AGREEMENT

 

BETWEEN

 

NEUROMETRIX, INC.

 

AND

 

COMERICA BANK

 

DATED MARCH 5, 2010

 

 

--------------------------------------------------------------------------------


 

This LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into as of March 5,
2010, by and between Comerica Bank, a Texas banking association (“Bank”) and
NEUROMETRIX, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.            DEFINITIONS AND CONSTRUCTION.

 

1.1           Definitions.  As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A.  Any term used in the Code
and not defined herein shall have the meaning given to the term in the Code.

 

1.2           Accounting Terms.  Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP.  The term “financial statements” shall include
the accompanying notes and schedules.

 

2.            LOAN AND TERMS OF PAYMENT.

 

2.1          Credit Extensions.

 

(a)           Promise to Pay.  Borrower promises to pay to Bank, in lawful money
of the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

 

(b)           Advances Under Revolving Line.

 

(i)            Amount.  Subject to and upon the terms and conditions of this
Agreement (1) Borrower may request Advances in an aggregate outstanding amount
not to exceed the lesser of (A) the Revolving Line or (B) the Borrowing Base,
less any amounts outstanding under the Letter of Credit Sublimit, and
(2) amounts borrowed pursuant to this Section 2.1(b) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(b) shall be immediately due and payable. 
Borrower may prepay any Advances without penalty or premium.

 

(ii)           Form of Request.  Whenever Borrower desires an Advance, Borrower
will notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time (1:00 p.m. Pacific time for wire transfers), on the Business Day
that the Advance is to be made.  Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit B. 
Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid.  Bank
shall be entitled to rely on any telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance.  Bank will credit the amount of Advances
made under this Section 2.1(b) to Borrower’s deposit account.

 

(iii)          Letter of Credit Sublimit. Subject to the availability under the
Revolving Line, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving Maturity
Date, Bank shall issue for the account of Borrower such Letters of Credit as
Borrower may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for

 

--------------------------------------------------------------------------------


 

the purpose of calculating availability under the Revolving Line.  Any drawn but
unreimbursed amounts under any Letters of Credit shall be charged as Advances
against the Revolving Line. All Letters of Credit shall be in form and substance
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s form application and letter of credit agreement.  Borrower
will pay any standard issuance and other fees that Bank notifies Borrower it
will charge for issuing and processing Letters of Credit.

 

(iv)          Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not secured to Bank’s reasonable satisfaction its obligations with
respect to any Letters of Credit or Credit Card Services by the Revolving
Maturity Date, then, effective as of such date, the balance in any deposit
accounts held by Bank and the certificates of deposit or time deposit accounts
issued by Bank in Borrower’s name (and any interest paid thereon or proceeds
thereof, including any amounts payable upon the maturity or liquidation of such
certificates or accounts), shall automatically secure such obligations to the
extent of the then continuing or outstanding and undrawn Letters of Credit and
Credit Card Services.  Borrower authorizes Bank to hold such balances in pledge
and to decline to honor any drafts thereon or any requests by Borrower or any
other Person to pay or otherwise transfer any part of such balances for so long
as the Letters of Credit or Credit Card Services are outstanding or continue.

 

2.2          Overadvances.  If the aggregate amount of the outstanding Advances
plus the face amount of all Letters of Credit then issued and unexpired exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrower
shall immediately pay to Bank, in cash, the amount of such excess.

 

2.3          Interest Rates, Payments, and Calculations.

 

(a)           Interest Rates.

 

(i)            Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding daily balance thereof, as set forth in
the Prime Referenced Rate Addendum to Loan & Security Agreement attached as
Exhibit C.

 

(b)           Late Fee; Default Rate.  Except if waived by Bank after
explanation by Borrower, if any payment is not made within 10 days after the
date such payment is due, Borrower shall pay to Bank a late fee equal to the
lesser of (i) 2% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law.  All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 2 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

 

(c)           Payments.  Interest hereunder shall be computed, and shall be due
and payable as and when provided in the Interest Rate Addendum.  Bank shall, at
its option, charge such interest, all Bank Expenses, and all periodic payments
against any of Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder.  Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.

 

2.4          Crediting Payments.  Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies, except that
to the extent Borrower uses the Advances to purchase Collateral, Borrower’s
repayment of the Advances shall apply on a “first-in-first-out” basis so that
the portion of the Advances used to purchase a particular item of Collateral
shall be paid in the chronological order the Borrower purchased the Collateral. 
After the occurrence and during the continuance of an Event of Default, Bank
shall have the right, in its sole discretion, to immediately apply any wire
transfer of funds, check, or other item of payment Bank may receive to
conditionally reduce Obligations, but such applications of funds shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment

 

2

--------------------------------------------------------------------------------


 

to Bank under the Loan Documents would otherwise be due (except by reason of
acceleration) on a date that is not a Business Day, such payment shall instead
be due on the next Business Day, and additional fees or interest, as the case
may be, shall accrue and be payable for the period of such extension.

 

2.5          Bank Expenses.  On the Closing Date, Borrower shall pay to Bank all
Bank Expenses incurred through the Closing Date, and, after the Closing Date,
all Bank Expenses, as and when they become due.

 

2.6          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 

3.            CONDITIONS OF LOANS.

 

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)           this Agreement;

 

(b)           an officer’s certificate of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;

 

(c)           a financing statement (Form UCC-1);

 

(d)           agreement to provide insurance;

 

(e)           payment of the fees and Bank Expenses then due specified in
Section 2.5;

 

(f)            current SOS Reports indicating that except for Permitted Liens,
there are no other security interests or Liens of record in the Collateral;

 

(g)           Reserved;

 

(h)           current financial statements, including audited statements for
Borrower’s most recently ended fiscal year, together with an unqualified
opinion, company prepared consolidated balance sheets and income statements for
the most recently ended month in accordance with Section 6.2, and such other
updated financial information as Bank may reasonably request;

 

(i)            current Compliance Certificate in accordance with Section 6.2;

 

(j)            Reserved;

 

(k)           Control Agreement for each banking and/or investment account with
a Person other than Bank, except as otherwise provided by subsection (i) of the
definition of Permitted Investment;

 

(l)            evidence satisfactory to Bank that Borrower complies with
Section 6.6 hereof; and

 

3

--------------------------------------------------------------------------------


 

(m)          such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

 

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

 

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date).  The making of each Credit Extension shall
be deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.

 

4.            CREATION OF SECURITY INTEREST.

 

4.1          Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents.  Except for Permitted Liens such
security interest constitutes a valid, first priority security interest in the
presently existing Collateral, and will constitute a valid, first priority
security interest in later-acquired Collateral.  Notwithstanding any
termination, Bank’s Lien on the Collateral shall remain in effect for so long as
any Obligations (other than in inchoate indemnification obligations) are
outstanding.

 

4.2          Perfection of Security Interest.  Borrower authorizes Bank to file
at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as the Collateral pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable.  Any
such financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction.  Borrower shall from time to time endorse and deliver to Bank, at
the request of Bank, all Negotiable Collateral and other documents that Bank may
reasonably request, in form reasonably satisfactory to Bank, to perfect and
continue perfected Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents. 
Borrower shall have possession of all material portions Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession in addition to the filing of a financing
statement.  Where Collateral having a value in excess of $250,000 is in
possession of a third party bailee, Borrower shall take such steps as Bank
reasonably requests for Bank to (i) obtain an acknowledgment, in form and
substance satisfactory to Bank, of the bailee that the bailee holds such
Collateral for the benefit of Bank, (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Bank.  Borrower will not create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper.  Borrower from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
Borrower authorizes Bank to hold such specific balances in pledge and to decline
to honor any drafts thereon or any request by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.

 

4.3          Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or

 

4

--------------------------------------------------------------------------------


 

any other matter relating to, the Collateral; and the Borrower shall pay for the
Lender’s reasonable out-of-pocket expenses relating to such Collateral
examinations; provided, that, so long as no Event of Default has occurred and is
continuing, the cost of each such examination does not exceed $3,000.

 

5.            REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1          Due Organization and Qualification.  Borrower is a corporation duly
existing under the laws of the state in which it is incorporated and qualified
and licensed to do business in any state in which the conduct of its business or
its ownership of property requires that it be so qualified, except where the
failure to do so would not reasonably be expected to cause a Material Adverse
Effect.

 

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement by which it
is bound, except to the extent such default would not reasonably be expected to
cause a Material Adverse Effect.

 

5.3          Collateral.  Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. The
Eligible Accounts are bona fide existing obligations.  The property or services
giving rise to such Eligible Accounts has been delivered or rendered to the
account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor.  Borrower has not received notice of actual or
imminent Insolvency Proceeding of any account debtor whose accounts are included
in any Borrowing Base Certificate as an Eligible Account.  All Inventory is in
all material respects of good and merchantable quality, free from all material
defects, except for Inventory for which adequate reserves have been made. 
Except as set forth in the Schedule, none of the Collateral is maintained or
invested with a Person other than Bank or Bank’s Affiliates.

 

5.4          Intellectual Property Collateral.  Borrower is the sole owner of
the Intellectual Property, except for licenses granted by Borrower to its
customers in the ordinary course of business.  To the best of Borrower’s
knowledge, each of the Copyrights, Trademarks and Patents is valid and
enforceable, and no material part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any part of the Intellectual Property violates the rights of any
third party except to the extent such claim would not reasonably be expected to
cause a Material Adverse Effect.  Except as set forth in the Schedule,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than 5% of its gross revenue in any given month, including without
limitation revenue derived from the sale, licensing, rendering or disposition of
any product or service.

 

5.5          Name; Location of Chief Executive Office.  Except as otherwise
provided in the Schedule, Borrower has not done business under any name other
than that specified on the signature page hereof, and its exact legal name is as
set forth in the first paragraph of this Agreement.  The chief executive office
of Borrower is located in the Chief Executive Office State at the address
indicated in Section 10 hereof.

 

5.6          Litigation.  As of the date hereof, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.

 

5.7          No Material Adverse Change in Financial Statements.  All
consolidated financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated financial condition as of the date thereof and
Borrower’s consolidated results of operations for the period then ended.  There
has not been a material adverse change in the consolidated financial condition
of Borrower since the date of the most recent of such financial statements
submitted to Bank. Any financial projections delivered pursuant

 

5

--------------------------------------------------------------------------------


 

hereto have been or will be prepared in good faith based upon reasonable
assumptions at the time they were made, it being understood that such
projections are subject to significant uncertainties and contingencies, beyond
the Borrower’s control.

 

5.8          Solvency, Payment of Debts.  Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.

 

5.9          Compliance with Laws and Regulations.  Borrower has met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA.  No event has occurred resulting from Borrower’s failure to comply
with ERISA that is reasonably likely to result in Borrower’s incurring any
liability that could have a Material Adverse Effect.  Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.  Borrower is not engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System).  Borrower has complied in all material respects with all the provisions
of the Federal Fair Labor Standards Act.  Borrower is in compliance with all
environmental laws, regulations and ordinances except where the failure to
comply is not reasonably likely to have a Material Adverse Effect.  Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which could reasonably be expected to have a Material Adverse
Effect.  Borrower has filed or caused to be filed all tax returns required to be
filed, and has paid, or has made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
would not reasonably be expected to have a Material Adverse Effect.

 

5.10        Subsidiaries.  Borrower does not have any Subsidiaries as of the
date of this Agreement and does not own any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.

 

5.11         Government Consents.  Borrower has obtained all consents, approvals
and authorizations of, made all declarations or filings with, and given all
notices to, all governmental authorities that are necessary for the continued
operation of Borrower’s business as currently conducted, except where the
failure to do so would not reasonably be expected to cause a Material Adverse
Effect.

 

5.12        Inbound Licenses.  Except as set forth in the Schedule, Borrower is
not a party to, nor is bound by, any license or other agreement that prohibits
or otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property.

 

5.13        Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6.            AFFIRMATIVE COVENANTS.

 

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

 

6.1           Good Standing and Government Compliance.  Borrower shall maintain
its corporate existence and good standing in the Borrower State, shall maintain
qualification and good standing in each other jurisdiction in which the failure
to so qualify could have a Material Adverse Effect, and shall furnish to Bank
the organizational identification number issued to Borrower by the authorities
of the state in which Borrower is organized, if applicable.  Borrower shall meet
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA.  Borrower shall comply in all material respects with all
applicable Environmental Laws, and maintain all material permits,

 

6

--------------------------------------------------------------------------------


 

licenses and approvals required thereunder where the failure to do so could have
a Material Adverse Effect.  Borrower shall comply with all statutes, laws,
ordinances and government rules and regulations to which it is subject, and
shall maintain in force all licenses, approvals and agreements, the loss of
which or failure to comply with which would reasonably be expected to have a
Material Adverse Effect.

 

6.2          Financial Statements, Reports, Certificates.  Borrower shall
deliver to Bank:  (i) as soon as available, but in any event within 45 days
after the end of each fiscal quarter, a company prepared consolidated balance
sheet and income statement covering Borrower’s operations during such period, in
a form reasonably acceptable to Bank and certified by a Responsible Officer;
(ii) as soon as available, but in any event within 90 days after the end of
Borrower’s fiscal year, audited consolidated financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an opinion
which is unqualified or otherwise consented to in writing by Bank on such
financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; (iii) if applicable, copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders and all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission; (iv) promptly upon receipt of notice thereof, a report of
any legal actions pending or threatened in writing against Borrower that could
result in damages or costs to Borrower of $500,000 or more; (v) promptly upon
receipt, each management letter prepared by Borrower’s independent certified
public accounting firm regarding Borrower’s management control systems;
(vi) such budgets, sales projections, operating plans or other financial
information generally prepared by Borrower in the ordinary course of business as
Bank may reasonably request from time to time; and (vii) within 60 days of the
last day of each fiscal year, a budget for Borrower’s next fiscal year, in the
form approved with Borrower’s Board of Directors.

 

(a)           Within 30 days after the last day of each quarter when no Advances
are outstanding, and within 30 days after the end of each month when any
Advances are outstanding, Borrower shall deliver to Bank a Borrowing Base
Certificate signed by a Responsible Officer in substantially the form of
Exhibit E hereto, together with aged listings by invoice date of accounts
receivable and accounts payable.

 

(b)           Within 45 days after the last day of each fiscal quarter, Borrower
shall deliver to Bank with the quarterly financial statements a Compliance
Certificate certified as of the last day of the applicable fiscal quarter and
signed by a Responsible Officer in substantially the form of Exhibit F hereto.

 

(c)           As soon as possible and in any event within 3 Business Days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

 

(d)           Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense in accordance
with Section 4.3 hereof, provided that such audits will be conducted no more
often than every 6 months unless an Event of Default has occurred and is
continuing.

 

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.  If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within 5 Business Days of submission of the unsigned electronic copy
the certification of financial statements, the Borrowing Base Certificate and
the Compliance Certificate, each bearing the physical signature of the
Responsible Officer.

 

6.3          Inventory; Returns.  Borrower shall keep Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date or as the Borrower determines in its business judgment is in the
best interest of the Borrower.  Borrower shall promptly notify Bank of all
returns and recoveries and of all disputes and claims involving more than
$500,000.

 

7

--------------------------------------------------------------------------------


 

6.4          Taxes.  Borrower shall make due and timely payment or deposit of
all material federal, state, and local taxes, assessments, or contributions
required of it by law, including, but not limited to, those laws concerning
income taxes, F.I.C.A., F.U.T.A. and state disability, and will execute and
deliver to Bank, on demand, proof satisfactory to Bank indicating that Borrower
has made such payments or deposits and any appropriate certificates attesting to
the payment or deposit thereof; provided that Borrower need not make any payment
if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.

 

6.5          Insurance.

 

(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
liability and other insurance in amounts and of a type that are customary to
businesses similar to Borrower’s.

 

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank.  All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason.  Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments.  If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest.  If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy allocable to
Collateral shall, at Bank’s option, be payable to Bank to be applied on account
of the Obligations.

 

6.6          Primary Depository.  Borrower shall: (a) at all times maintain
Eligible Cash Balances in an amount not less than the lower of: (i) Ten Million
Dollars ($10,000,000), (ii) the amount of Cash then held by Borrower, and (b) in
the event any part of Borrower’s Cash (other than Permitted Investments) is held
by a Person other than Bank, cause such Person to execute and deliver to Bank a
Control Agreement with respect thereto.

 

6.7          Financial Covenants. Borrower shall at all times maintain:

 

(a)           A Tangible Net Worth of not less than Fifteen Million Dollars
($15,000,000).

 

6.8          Intellectual Property Rights.  Borrower shall (i) protect, defend
and maintain the validity and enforceability of its material trade secrets,
trademarks, patents and copyrights, (ii) promptly advise Bank in writing of
material infringements of which Borrower becomes aware, and (iii) not allow any
trademarks, patents or copyrights that are material to the Borrower’s business
to be abandoned, forfeited or dedicated to the public without the written
consent of Bank, which shall not be unreasonably withheld.

 

6.9          Consent of Inbound Licensors.  Prior to entering into or becoming
bound by any material license or agreement in which the Borrower is the
licensee, Borrower shall: (i) provide written notice to Bank of the material
terms of such license or agreement with a description of its likely impact on
Borrower’s business or financial condition; and (ii) in good faith use
commercially reasonable efforts to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for Borrower’s interest in such
licenses or contract rights to be deemed Collateral and for Bank to have a
security interest in it that might otherwise be restricted by the terms of the
applicable license or agreement, whether now existing or entered into in the
future, provided, however, that the failure to obtain any such consent or waiver
shall not constitute a default under this Agreement.

 

6.10        Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

8

--------------------------------------------------------------------------------


 

7.            NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:

 

7.1          Dispositions.  Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), all or any part of its business or
property other than Permitted Transfers, or maintain Cash in accounts opened at
a financial institution unless a Control Agreement with respect thereto is first
executed and delivered to Bank, except as otherwise provided by subsection
(i) of the definition of Permitted Investment;

 

7.2          Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. 
Change its name or the Borrower State or relocate its chief executive office
without 30 days prior written notification to Bank; replace its chief executive
officer or chief financial officer without 30 days prior written notification to
Bank; engage in any business other than or reasonably related or incidental to
the businesses currently engaged in by Borrower; change its fiscal year end;
have a Change in Control.

 

7.3          Mergers or Acquisitions.  Merge or consolidate with or into any
other business organization, or acquire all or substantially all of the capital
stock or property of another Person except where (i) such transactions do not
exceed $500,000 during any fiscal year, (ii) no Event of Default has occurred,
is continuing or would exist after giving effect to such transactions,
(iii) such transactions do not result in a Change in Control, and (iv) Borrower
is the surviving entity.

 

7.4          Indebtedness.  Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness other than Permitted Indebtedness.

 

7.5          Encumbrances.  Create, incur, assume or allow any Lien with respect
to any Collateral, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, except for Permitted Liens, or covenant to
any other Person that Borrower in the future will refrain from creating,
incurring, assuming or allowing any Lien with respect to any of the Collateral.

 

7.6           Distributions.  Pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, and (ii) repurchase the stock of former employees pursuant to stock
repurchase agreements by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists.

 

7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person other than Permitted Investments, or maintain or
invest any of its property with a Person other than Bank or Bank’s Affiliates
unless such Person has entered into a Control Agreement with Bank, in form and
substance satisfactory to Bank.

 

7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9          Inventory and Equipment.  Store any Inventory or Equipment with a
value that exceeds $250,000 with a bailee, warehouseman, or similar third party
unless the third party has been notified of Bank’s security interest and Bank
(a) has received an acknowledgment from the third party that it is holding or
will hold the Inventory or Equipment for Bank’s benefit or (b) is in possession
of the warehouse receipt, where negotiable, covering such Inventory or
Equipment.  Except for Inventory sold in the ordinary course of business and
except for such other locations as Bank may approve in writing, Borrower shall
keep the Inventory and Equipment with a value that exceeds $250,000 only at the
location set

 

9

--------------------------------------------------------------------------------


 

forth in Section 10 and such other locations of which Borrower gives Bank prior
written notice and as to which Bank files a financing statement where needed to
perfect its security interest.

 

7.10        No Investment Company; Margin Regulation.  Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

7.11        Double Negative Pledge.  With respect to Intellectual Property,
Borrower shall not enter into, or suffer to exist, any agreement, license or
restriction that prohibits, or would have the effect of preventing, or be
violated by, a grant by Borrower to Bank of a first priority security interest
in and lien upon Intellectual Property.

 

8.            EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1          Payment Default.  If Borrower fails to pay any of the Obligations
when due;

 

8.2          Covenant Default.

 

(a)           If Borrower: (i) fails to perform any obligation under Sections
6.2(d), 6.4, 6.5, 6.8 and 6.9 of this Agreement; (ii) fails to perform any
obligation under any other Section under Article 6 of this Agreement if such
failure remains uncured for more than 15 days after the date of such failure;
(iii) violates any of the covenants contained in Sections 7.1, 7.2, 7.3, 7.4,
7.6, 7.9, 7.10 and 7.11 of this Agreement; and (iv) violates any of the
covenants contained in any other Section under Article 7 of this Agreement if
such violation remains uncured for more than 15 days after the date of such
violation; or

 

(b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
15 days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the 15 day period or cannot after diligent attempts by
Borrower be cured within such 15 day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made;

 

8.3          Material Adverse Change.  If there occurs a material adverse change
in Borrower’s business or financial condition, or if there is a material
impairment in the prospect of repayment of any portion of the Obligations or a
material impairment in the perfection, value or priority of Bank’s security
interests in a material portion of the Collateral;

 

8.4          Attachment.  If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 15 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten Business
Days after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

 

10

--------------------------------------------------------------------------------


 

8.5          Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 30 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

8.6          Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $500,000 or that could have a Material Adverse Effect;

 

8.7          Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, in excess of $500,000 shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of 15 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or

 

8.8          Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

9.            BANK’S RIGHTS AND REMEDIES.

 

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

 

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.6, all Obligations shall become immediately due and payable without
any action by Bank);

 

(b)           Demand that Borrower  (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrower shall
promptly deposit and pay such amounts;

 

(c)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(d)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(e)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

 

(f)            Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a non-exclusive, revocable license or other
right, solely pursuant to the provisions of this Section 9.1, to use, without
charge, Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of

 

11

--------------------------------------------------------------------------------

 

a similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(h)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate.  Bank may sell the Collateral without
giving any warranties as to the Collateral.  Bank may specifically disclaim any
warranties of title or the like.  This procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the
Collateral.  If Bank sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser.  If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;

 

(i)            Bank may credit bid and purchase at any public sale;

 

(j)            Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

 

(k)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2           Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. 
The appointment of Bank as Borrower’s attorney in fact, and each and every one
of Bank’s rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations (except inchoate indemnification obligations) have
been fully repaid and performed and Bank’s obligation to provide advances
hereunder is terminated.

 

9.3           Accounts Collection.  At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account.  Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

 

9.4           Bank Expenses.  If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under the Revolving Line as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to

 

12

--------------------------------------------------------------------------------


 

such policies as Bank deems prudent.  Any amounts so paid or deposited by Bank
shall constitute Bank Expenses, shall be immediately due and payable, and shall
bear interest at the then applicable rate hereinabove provided, and shall be
secured by the Collateral.  Any payments made by Bank shall not constitute an
agreement by Bank to make similar payments in the future or a waiver by Bank of
any Event of Default under this Agreement.

 

9.5           Bank’s Liability for Collateral.  Bank has no obligation to clean
up or otherwise prepare the Collateral for sale.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

9.6           No Obligation to Pursue Others.  Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower.  Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

 

9.7           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. 
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity.  No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver.  No delay by
Bank shall constitute a waiver, election, or acquiescence by it.  No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.  Borrower expressly agrees that this
Section 9.7 may not be waived or modified by Bank by course of performance,
conduct, estoppel or otherwise.

 

9.8           Demand; Protest.  Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

 

10.           NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:

NeuroMetrix, Inc.

 

62 4th Avenue

 

Waltham, MA 02451

 

Attn:

 

FAX: (        )

 

 

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

One Financial Center

 

Boston, MA 02111

 

Attn: Megan N. Gates, Esquire

FAX: (617) 542-2241

 

 

If to Bank:

Comerica Bank

 

2321 Rosecrans Ave., Suite 5000

 

El Segundo, CA 90245

 

Attn: Manager

 

FAX: (310) 297-2290

 

13

--------------------------------------------------------------------------------


 

with a copy to:

Comerica Bank

 

1000 Winter Street, Suite 3600

 

Waltham, MA 02451

 

Attn: James Demoy, Vice President

 

FAX: (781) 487-5177

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF
THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF
THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM.

 

12.           REFERENCE PROVISION.

 

This Reference Provision will be applicable so long as, under applicable law and
precedent, a pre-dispute Jury Trial Waiver provision similar to that contained
in the Loan Documents (as defined below) is invalid or unenforceable.  Delay in
requesting appointment of a referee pending review of any such decision, or
participation in litigation pending review, will not be deemed a waiver of this
Reference Provision.

 

12.1         Mechanics.

 

(a)           Other than (i) nonjudicial foreclosure of security interests in
real or personal property,  (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement or any other document,
instrument or agreement between the Bank and the undersigned (collectively in
this Section, the “Loan Documents”), will be resolved by a reference proceeding
in California in accordance with the provisions of Section 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding.  Except as otherwise
provided in the Loan Documents, venue for the reference proceeding will be in
the Superior Court or Federal District Court in the County or District where
venue is otherwise appropriate under applicable law (the “Court”).

 

(b)           The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties.  If the parties do not agree, the referee
shall be selected by the Presiding Judge of the Court (or his or her
representative).  A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.  The referee shall be appointed to sit
with all the powers provided by law.  Each party shall have one peremptory
challenge pursuant to CCP §170.6.  Pending appointment of the referee, the Court
has power to issue temporary or provisional remedies.

 

14

--------------------------------------------------------------------------------


 

(c)           The parties agree that time is of the essence in conducting the
reference proceedings.  Accordingly, the referee shall be requested to (a) set
the matter for a status and trial-setting conference within fifteen (15) days
after the date of selection of the referee, (b) if practicable, try all issues
of law or fact within ninety (90) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.  Any decision rendered by the referee will be
final, binding and conclusive, and judgment shall be entered pursuant to CCP
§644.

 

(d)           The referee will have power to expand or limit the amount and
duration of discovery.   The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever.  Unless otherwise ordered, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service.  All disputes relating
to discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

12.2         Procedures.  Except as expressly set forth in this Agreement, the
referee shall determine the manner in which the reference proceeding is
conducted including the time and place of hearings, the order of presentation of
evidence, and all other questions that arise with respect to the course of the
reference proceeding.  All proceedings and hearings conducted before the
referee, except for trial, shall be conducted without a court reporter, except
that when any party so requests, a court reporter will be used at any hearing
conducted before the referee, and the referee will be provided a courtesy copy
of the transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee’s power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.

 

12.3         Application of Law. The referee shall be required to determine all
issues in accordance with existing case law and the statutory laws of the State
of California.  The rules of evidence applicable to proceedings at law in the
State of California will be applicable to the reference proceeding.  The referee
shall be empowered to enter equitable as well as legal relief, provide all
temporary or provisional remedies, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including without limitation motions for summary judgment or summary
adjudication .  The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  The referee’s decision shall be entered by the Court as a
judgment or an order in the same manner as if the action had been tried by the
Court.  The parties reserve the right to appeal from the final judgment or order
or from any appealable decision or order entered by the referee.  The parties
reserve the right to findings of fact, conclusions of laws, a written statement
of decision, and the right to move for a new trial or a different judgment,
which new trial, if granted, is also to be a reference proceeding under this
provision.

 

12.4         Repeal. If the enabling legislation which provides for appointment
of a referee is repealed (and no successor statute is enacted), any dispute
between the parties that would otherwise be determined by reference procedure
will be resolved and determined by arbitration.  The arbitration will be
conducted by a retired judge or Justice, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time. 
The limitations with respect to discovery set forth above shall apply to any
such arbitration proceeding.

 

12.5         THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER
THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND
THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS
REFERENCE PROVISION.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY
AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO
ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR
THE LOAN DOCUMENTS.

 

13.           GENERAL PROVISIONS.

 

13.1         Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement;

 

15

--------------------------------------------------------------------------------


 

provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Borrower without Bank’s prior written consent, which consent may be
granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

 

13.2         Indemnification.  Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.

 

13.3         [Reserved]

 

13.4         Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.5         Amendments in Writing, Integration. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing. 
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

 

13.6         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

13.7         Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower.  The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

 

13.8         Confidentiality.  In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrower and have delivered a copy to Borrower, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order,
(iv) as may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder.  Confidential information hereunder shall
not include information that either:  (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have knowledge that
such third party is prohibited from disclosing such information.

 

(remainder of page left blank intentionally — signature page follows)

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be executed as of the date first above written.

 

 

NEUROMETRIX, INC.

 

 

 

By:

/s/ Thomas T. Higgins

 

Name:

Thomas T. Higgins

 

Title:

CFO

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ James Demoy

 

Name:

James Demoy

 

Title:

Vice President

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Applicable Margin” means one-half of one percent (.50%)

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents;  reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

 

“Borrower’s Books” means all of Borrower’s books and records including: 
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

 

“Borrowing Base” means, as of any date, an amount equal to the sum of: (i) the
Eligible Cash Balances, and (ii) 80% of Eligible Accounts, as determined by Bank
with reference to the most recent Borrowing Base Certificate delivered by
Borrower.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

“Chief Executive Office State” means Massachusetts, where Borrower’s chief
executive office is located.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

 

“Collateral” means the property described on Exhibit G attached hereto, except
to the extent any such property (i) is nonassignable by its terms without the
consent of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the

 

18

--------------------------------------------------------------------------------


 

Code), or (ii) the granting of a security interest therein is contrary to
applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Control Agreement” means an account control agreement with respect to a
deposit, investment or other account maintenance by Borrower with a Person other
than Bank, in form and content satisfactory to Bank.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Card Services” means Borrower’s obligations to Bank with respect for
corporate credit cards and e-commerce or merchant account services.

 

“Credit Extension” means each Advance, or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

 

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrower 30 days prior written notice. 
Unless otherwise agreed to by Bank, Eligible Accounts shall not include the
following:

 

(a)           Accounts that the account debtor has failed to pay in full within
90 days of invoice date;

 

(b)           Credit balances over 90 days;

 

(c)           Accounts with respect to an account debtor, 25% of whose Accounts
the account debtor has failed to pay within 90 days of invoice date;

 

(d)           Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrower exceed 25% of all Accounts,
to the extent such obligations exceed the aforementioned percentage, except as
approved in writing by Bank;

 

(e)           Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts;

 

(f)            Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States,
except for Accounts of the United States if the payee has assigned its payment
rights to Bank and the assignment has been acknowledged under the Assignment of
Claims Act of 1940 (31 U.S.C. 3727);

 

19

--------------------------------------------------------------------------------


 

(g)           Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower,
but only to the extent of any amounts owing to the account debtor against
amounts owed to Borrower;

 

(h)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;

 

(i)            Accounts with respect to which the account debtor is an officer,
employee, agent or Affiliate of Borrower;

 

(j)            Accounts that have not yet been billed to the account debtor or
that relate to deposits (such as good faith deposits) or other property of the
account debtor held by Borrower for the performance of services or delivery of
goods which Borrower has not yet performed or delivered;

 

(k)           Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its reasonable discretion, that there may be a basis for dispute (but only to
the extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or goes out of business;

 

(l)            Accounts the collection of which Bank reasonably determines after
inquiry and consultation with Borrower to be doubtful; and

 

(m)          Retentions and hold-backs.

 

“Eligible Cash Balances” shall mean, as of any date, the sum of: (i) the dollar
amount of Borrower’s collected balances on deposit in its accounts with Bank,
plus (ii) the market value of readily marketable securities at the time in
Borrower’s account with Comerica Securities to the extent there is at the time a
Control Agreement in place with respect to such Accounts, minus (iii) the
principal balance of Advances outstanding.

 

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that are (i) supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank in its
reasonable judgment, (ii) insured by the Export Import Bank of the United
States, (iii) generated by an account debtor with its principal place of
business in Canada, provided that the Bank has perfected its security interest
in the appropriate Canadian province, or (iv) approved by Bank on a case-by-case
basis.  All Eligible Foreign Accounts must be calculated in U.S. Dollars.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of

 

20

--------------------------------------------------------------------------------


 

credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, (d) all Contingent Obligations,
and (e) all obligations arising with respect to Credit Card Services, if any.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(a)           Copyrights, Trademarks and Patents;

 

(b)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and

 

(c)           All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Inventory” means all present and future inventory in which Borrower has any
interest.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with
Section 2.1(b)(iii).

 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed $750,000.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents, or
(iii) Borrower’s interest in, or the value, perfection or priority of Bank’s
security interest in the Collateral.

 

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other Loan
Document, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

21

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness of Borrower in favor of Bank
arising under this Agreement or any other Loan Document;

 

(b)                                 Indebtedness existing on the Closing Date
and disclosed in the Schedule;

 

(c)                                  Indebtedness not to exceed $500,000 in the
aggregate in any fiscal year of Borrower secured by a lien described in clause
(c) of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the lesser of the cost or fair market value of the equipment financed
with such Indebtedness;

 

(d)                                 Indebtedness to trade creditors incurred in
the ordinary course of business; and

 

(e)                                  Extensions, refinancings and renewals of
any items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(a)                                  Investments existing on the Closing Date
disclosed in the Schedule;

 

(b)                                 (i) Marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) Bank’s
certificates of deposit maturing no more than one year from the date of
investment therein, (iv) Bank’s money market accounts, and (v) any other
Investments consistent with Borrower’s investment policy which Borrower
delivered to Bank on or before the Closing Date;

 

(c)                                  Repurchases of stock from former employees
or directors of Borrower under the terms of applicable repurchase agreements
(i) in an aggregate amount not to exceed $500,000 in any fiscal year, provided
that no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases, or (ii) in any amount where the consideration for the
repurchase is the cancellation of indebtedness owed by such former employees to
Borrower regardless of whether an Event of Default exists;

 

(d)                                 Investments accepted in connection with
Permitted Transfers;

 

(e)                                  Investments not to exceed $500,000 in the
aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

 

(f)                                    Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business;

 

(g)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business, provided that this
subparagraph (h) shall not apply to Investments of Borrower;

 

(h)                                 Joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the licensing of
technology, the development of technology or the providing of technical support,
provided that any cash Investments by Borrower do not exceed $500,000 in the
aggregate in any fiscal year; and

 

22

--------------------------------------------------------------------------------


 

(i)                                     Investments made in the ordinary course
of Borrower’s business, which shall include without limitation the opening and
funding by Borrower of deposit, securities and other banking and/ or investment
accounts with a Person other than Bank, which do not exceed $1,000,000 in the
aggregate or $250,000 per account.

 

“Permitted Liens” means the following:

 

(a)                                  Any Liens existing on the Closing Date and
disclosed in the Schedule (excluding Liens to be satisfied with the proceeds of
the Advances) or arising under this Agreement or the other Loan Documents;

 

(b)                                 Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and for which Borrower maintains adequate
reserves, provided the same have no priority over any of Bank’s security
interests;

 

(c)                                  Liens not to exceed $500,000 in the
aggregate in any fiscal year (i) upon or in any Equipment (other than Equipment
financed by an Equipment Advance) acquired or held by Borrower or any of its
Subsidiaries to secure the purchase price of such Equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
Equipment, or (ii) existing on such Equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such Equipment;

 

(d)                                 Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (a) through (e) above, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase;

 

(e)                                  Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Sections
8.5 or 8.9;

 

(f)                                    Liens in favor of other financial
institutions arising in connection with Borrower’s deposit accounts held at such
institutions to secure standard fees for deposit services charged by, but not
financing made available by such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit accounts;

 

(g)                                 Right reserved to or vested in any
municipality or governmental or other public authority by the terms of any
lease, license, franchise, grant or permit, or by any statutory provision, to
terminate the same or to require annual or other periodic payments as a
condition to the continuance thereof;

 

(h)                                 A security interest in cash or governmental
obligations deposited in the ordinary course of business in connection with
contracts, bids, tenders or to secure worker’s compensation, unemployment
insurance, surety or appeal bonds, costs of litigation when required by law,
public and statutory obligations, liens or claims incidental to current
construction, mechanics’, warehousemen’s, carriers’ and other similar liens
arising by operation of law in the ordinary course of business and which are not
registered or enforceable against any property of the Borrower;

 

(i)                                     Security given in the ordinary course of
business to a public utility or any municipality or governmental or other public
authority when required by such utility or municipality or governmental or other
authority in connection with the operations of the Borrower;

 

(j)                                     Leases or subleases of real property
granted in the ordinary course of business, and leases, subleases, non-exclusive
licenses or sublicenses of property (other than real property or intellectual
property) granted in the ordinary course of the Borrower’s business, if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest; and

 

23

--------------------------------------------------------------------------------


 

(k)                                  Licenses or sublicenses of intellectual
property granted to third parties in the ordinary course of business, provided
such licenses or sublicenses do not result in a legal transfer of title of the
licensed property.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a)                                  Inventory in the ordinary course of
business;

 

(b)                                 licenses and similar arrangements for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business;

 

(c)                                  worn-out or obsolete Equipment not financed
with the proceeds of Equipment Advances; or

 

(d)                                 other assets of Borrower or its Subsidiaries
that do not in the aggregate exceed $250,000 during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Revolving Line” means a Credit Extension of up to $7,500,000 (inclusive of any
amounts outstanding under the Letter of Credit Sublimit).

 

“Revolving Maturity Date” means March 4, 2011.

 

“Schedule” means the schedule of exceptions in the form of Exhibit D attached
hereto and approved by Bank, if any.

 

“SOS Reports” means the official reports from the Secretaries of State of the
Chief Executive Office State and the Borrower State and other applicable
federal, state or local government offices identifying all current security
interests filed in the Collateral and Liens of record as of the date of such
report.

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

 

“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, the sum of the capital stock, partnership interest or limited
liability company interest of Borrower and its Subsidiaries minus intangible
assets, determined in accordance with GAAP.

 

“Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TECHNOLOGY & LIFE SCIENCES DIVISION

LOAN ANALYSIS

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M, P.S.T.

DEADLINE FOR EQUIPMENT ADVANCES IS 3:00 P.M., P.S.T.**

DEADLINE FOR WIRE TRANSFERS IS 1.30 P.M, P.S.T.

 

--------------------------------------------------------------------------------

*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.

**Subject to 3 day advance notice.

 

TO: Loan Analysis

DATE:

 

 

TIME:

 

FAX #: (650) 846-6840

 

 

 

FROM:

NeuroMetrix, Inc.

 

TELEPHONE REQUEST (For Bank Use Only):

 

Borrower’s Name

 

 

 

 

 

The following person is authorized to request the loan payment transfer/loan
advance on the designated account and is known to me.

FROM:

 

 

 

 

Authorized Signer’s Name

 

 

 

 

 

 

FROM:

 

 

 

 

 

Authorized Signature (Borrower)

 

 

Authorized Requester & Phone #

 

 

 

 

 

PHONE #:

 

 

 

 

 

 

 

 

Received by (Bank) & Phone #

FROM ACCOUNT#:

 

 

 

 

(please include Note number, if applicable)

 

 

TO ACCOUNT #:

 

 

 

Authorized Signature (Bank)

(please include Note number, if applicable)

 

 

REQUESTED TRANSACTION TYPE

 

REQUESTED DOLLAR AMOUNT

 

For Bank Use Only

 

 

 

 

 

PRINCIPAL INCREASE* (ADVANCE)

 

$

 

Date Rec’d:

PRINCIPAL PAYMENT (ONLY)

 

$

 

Time:

 

 

 

 

Comp. Status: 

o YES

o NO

OTHER INSTRUCTIONS:

 

 

 

Status Date:

 

 

Time:

 

 

Approval:

 

 

 

 

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
telephone request for and advance confirmed by this Borrowing Certificate,
including without limitation the representation that Borrower has paid for and
owns the equipment financed by the Bank; provided, however, that those
representations and warranties the date expressly referring to another date
shall be true, correct and complete in all material respects as of such date.

 

--------------------------------------------------------------------------------

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)  o YES o
NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS

Fed Reference Number

Bank Transfer Number

 

 

The items marked with an asterisk (*) are required to be completed.

 

*Beneficiary Name

 

*Beneficiary Account Number

 

*Beneficiary Address

 

Currency Type

US DOLLARS ONLY

*ABA Routing Number (9 Digits)

 

*Receiving Institution Name

 

*Receiving Institution Address

 

*Wire Amount

$

 

25

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PRIME REFERENCED RATE ADDENDUM TO

LOAN AND SECURITY AGREEMENT

 

This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of March 5, 2010, by and between Comerica Bank
(“Bank”) and NeuroMetrix, Inc. (“Borrower”).  This Addendum supplements the
terms of the Loan and Security Agreement dated as of  March 5, 2010 (as the same
may be amended, modified, supplemented, extended or restated from time to time,
collectively, the “Agreement”).

 

1.                                       Definitions.  As used in this Addendum,
the following terms shall have the following meanings.  Initially capitalized
terms used and not defined in this Addendum shall have the meanings ascribed
thereto in the Agreement.

 

a.                                       “Applicable Margin” means one-half of
one percent (0.50%) per annum.

 

b.                                      “Business Day” means any day, other than
a Saturday, Sunday or any other day designated as a holiday under Federal or
applicable State statute or regulation, on which Bank is open for all or
substantially all of its domestic and international business (including dealings
in foreign exchange) in San Jose, California, and, in respect of notices and
determinations relating to the Daily Adjusting LIBOR Rate, also a day on which
dealings in dollar deposits are also carried on in the London interbank market
and on which banks are open for business in London, England.

 

c.                                       “Daily Adjusting LIBOR Rate” means, for
any day, a per annum interest rate which is equal to the quotient of the
following:

 

(1)                                  for any day, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 8:00 a.m. (California time) (or as soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day.  In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service) on any day, the “Daily Adjusting LIBOR Rate” for such
day shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be reasonably selected by Bank, or in the
absence of such other service, the “Daily Adjusting LIBOR Rate” for such day
shall, instead, be determined based upon the average of the rates at which Bank
is offered dollar deposits at or about 8:00 a.m. (California time) (or as soon
thereafter as practical), on such day, or if such day is not a Business Day, on
the immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the outstanding principal amount of the Obligations and for
a period equal to one (1) month;

 

divided by

 

(2)                                  1.00 minus the maximum rate (expressed as a
decimal) on such day at which Bank is required to maintain reserves on
“Euro-currency Liabilities” as defined in and pursuant to Regulation D of the
Board of Governors of the Federal Reserve System or, if such regulation or
definition is modified, and as long as Bank is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

 

d.                                      “LIBOR Lending Office” means Bank’s
office located in the Cayman Islands, British West Indies, or such other branch
of Bank, domestic or foreign, as it may hereafter designate as its LIBOR Lending
Office by notice to Borrower.

 

e.                                       “Prime Rate” means the per annum
interest rate established by Bank as its prime rate for its borrowers, as such
rate may vary from time to time, which rate is not necessarily the lowest rate
on loans made by Bank at any such

 

26

--------------------------------------------------------------------------------


 

time.

 

f.                                         “Prime Referenced Rate” means, for
any day, a per annum interest rate which is equal to the Prime Rate in effect on
such day, but in no event and at no time shall the Prime Referenced Rate be less
than the sum of the Daily Adjusting LIBOR Rate for such day plus two and
one-half percent (2.50%) per annum. If, at any time, Bank determines that it is
unable to determine or ascertain the Daily Adjusting LIBOR Rate for any day, the
Prime Referenced Rate for each such day shall be the Prime Rate in effect at
such time, but not less than two and one-half percent (2.50%) per annum.

 

2.                                       Interest Rate.  Subject to the terms
and conditions of this Addendum, the Obligations under the Agreement shall bear
interest at the Prime Referenced Rate plus the Applicable Margin.

 

3.                                       Payment of Interest.  Accrued and
unpaid interest on the unpaid balance of the Obligations outstanding under the
Agreement shall be payable monthly, in arrears, on the first day of each month,
until maturity (whether as stated herein, by acceleration, or otherwise).  In
the event that any payment under this Addendum becomes due and payable on any
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day, and, to the extent applicable, interest shall
continue to accrue and be payable thereon during such extension at the rates set
forth in this Addendum.  Interest accruing hereunder shall be computed on the
basis of a year of 360 days, and shall be assessed for the actual number of days
elapsed, and in such computation, effect shall be given to any change in the
applicable interest rate as a result of any change in the Prime Referenced Rate
on the date of each such change.

 

4.                                       Bank’s Records.  The amount and date of
each advance under the Agreement, its applicable interest rate, and the amount
and date of any repayment shall be noted on Bank’s records, which records shall
be conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve Borrower of its obligations to repay Bank all amounts payable
by Borrower to Bank under or pursuant to this Addendum and the Agreement, when
due in accordance with the terms hereof.

 

5.                                       Default Interest Rate.  From and after
the occurrence of any Event of Default, and so long as any such Event of Default
remains unremedied or uncured thereafter, the Obligations outstanding under the
Agreement shall bear interest at a per annum rate of five percent (2%) above the
otherwise applicable interest rate hereunder, which interest shall be payable
upon demand.  In addition to the foregoing, a late payment charge equal to five
percent (2%) of each late payment hereunder may be charged on any payment not
received by Bank within ten (10) calendar days after the payment due date
therefor, but acceptance of payment of any such charge shall not constitute a
waiver of any Event of Default under the Agreement.  In no event shall the
interest payable under this Addendum and the Agreement at any time exceed the
maximum rate permitted by law.

 

6.                                       Prepayment.  Borrower may prepay all or
part of the outstanding balance of any Obligations at any time without premium
or penalty.  Any prepayment hereunder shall also be accompanied by the payment
of all accrued and unpaid interest on the amount so prepaid.  Borrower hereby
acknowledges and agrees that the foregoing shall not, in any way whatsoever,
limit, restrict, or otherwise affect Bank’s right to make demand for payment of
all or any part of the Obligations under the Agreement due on a demand basis in
Bank’s sole and absolute discretion.

 

7.                                       Regulatory Developments or Other
Circumstances Relating to the Daily Adjusting LIBOR Rate.

 

a.                                       If the adoption after the date hereof,
or any change after the date hereof in, any applicable law, rule or regulation
(whether domestic or foreign) of any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by Bank with any request or directive (whether or not having the
force of law) made by any such authority, central bank or comparable agency
after the date hereof: (a) shall subject Bank to any tax, duty or other charge
with respect to this Addendum or any Obligations under the Agreement, or shall
change the basis of taxation of payments to Bank of the principal of or interest
under this Addendum or any other amounts due under this Addendum in respect
thereof (except for changes in the rate of tax on the overall net income of Bank
or its LIBOR Lending Office imposed by the jurisdiction in which Bank’s
principal executive office or LIBOR Lending Office is located); or (b) shall
impose, modify or deem applicable any reserve (including, without limitation,
any imposed by the

 

27

--------------------------------------------------------------------------------


 

Board of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by Bank, or shall impose on Bank or the foreign exchange and interbank
markets any other condition affecting this Addendum or the Obligations
hereunder; and the result of any of the foregoing is to increase the cost to
Bank of maintaining any part of the Obligations hereunder or to reduce the
amount of any sum received or receivable by Bank under this Addendum by an
amount deemed by the Bank to be material, then Borrower shall pay to Bank,
within fifteen (15) days of Borrower=s receipt of written notice from Bank
demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction.  A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
Borrower, setting forth the basis for determining such additional amount or
amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.

 

b.                                      In the event that any applicable law,
treaty, rule or regulation (whether domestic or foreign) now or hereafter in
effect and whether or not presently applicable to Bank, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such authority (whether or not having the
force of law), including any risk-based capital guidelines, affects or would
affect the amount of capital required or expected to be maintained by Bank (or
any corporation controlling Bank), and Bank determines that the amount of such
capital is increased by or based upon the existence of any obligations of Bank
hereunder or the maintaining of any Obligations hereunder, and such increase has
the effect of reducing the rate of return on Bank’s (or such controlling
corporation’s) capital as a consequence of such obligations or the maintaining
of such Obligations hereunder to a level below that which Bank (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy), then Borrower
shall pay to Bank, within fifteen (15) days of Borrower’s receipt of written
notice from Bank demanding such compensation, additional amounts as are
sufficient to compensate Bank (or such controlling corporation) for any increase
in the amount of capital and reduced rate of return which Bank reasonably
determines to be allocable to the existence of any obligations of the Bank
hereunder or to maintaining any Obligations hereunder.  A certificate of Bank as
to the amount of such compensation, prepared in good faith and in reasonable
detail by the Bank and submitted by Bank to the undersigned, shall be conclusive
and binding for all purposes absent manifest error.

 

8.                                       Legal Effect.  Except as specifically
modified hereby, all of the terms and conditions of the Agreement remain in full
force and effect.

 

9.                                       Conflicts.  As to the matters
specifically the subject of this Addendum, in the event of any conflict between
this Addendum and the Agreement, the terms of this Addendum shall control.

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

COMERICA BANK

 

NEUROMETRIX, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SCHEDULE OF EXCEPTIONS

 

Permitted Indebtedness  (Exhibit A)

 

Permitted Investments  (Exhibit A)

 

Permitted Liens  (Exhibit A)

 

Reference

 

Description

Section 5.4

 

Cambridge Heart License Agreement

 

 

A non-exclusive, worldwide, royalty-free license agreement to the technology in
order to make, have made, use, lease, sell and import Electrode Gel for use with
our licensed products.

 

Prior Names  (Section 5.5)

 

Litigation  (Section 5.6)

 

Inbound Licenses  (Section 5.12)

 

29

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BORROWING BASE CERTIFICATE

 

Borrower: NeuroMetrix, Inc.                                                  
Lender: Comerica Bank

 

 

Commitment Amount: $7,500,000

 

 

 

ACCOUNTS RECEIVABLE

 

 

1.

Accounts Receivable Book Value as of

 

$

 

 

 

 

2.

Additions (please explain on reverse)

 

$

 

 

 

 

3.

TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

4.

Amounts over 90 days due

$

 

5.

Balance of 25% over 90 day accounts

$

 

6.

Concentration Limits

 

 

7.

Foreign Accounts (other than Eligible Foreign Accounts)

$

 

8.

Governmental Accounts

$

 

9.

Contra Accounts

$

 

10.

Demo Accounts

$

 

11.

Intercompany/Employee Accounts

$

 

12.

Other (please explain on reverse)

$

 

13.

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

 

 

 

14.

Eligible Accounts (#3 minus #13)

 

$

 

 

 

 

15.

LOAN VALUE OF ACCOUNTS (80% of #14)

 

$

 

 

 

 

CASH BALANCES

 

 

16.

Collected balances on deposit in accounts with Bank

$

 

17.      Market value of readily marketable securities in Comerica Securities
account while Control Agreement covers such Accounts

$

 

18.

TOTAL CASH BALANCES

 

$

 

 

 

 

CASH BALANCES DEDUCTIONS

 

 

19.

Principal balance of Advances outstanding

 

$

 

 

 

 

20.

Eligible Cash Balances (#18 minus #19)

 

$

 

 

 

 

21.

TOTAL LOAN VALUE OF ACCOUNTS AND CASH BALANCES (#15 plus #20)

 

$

 

 

 

 

BALANCES

 

 

22.

Maximum Loan Amount

 

$

7,500,000

23.

Total Funds Available [Lesser of #22 or #21]

 

$

24.      Present balance owing on Revolving Line (minus outstanding under Letter
of Credit Sublimit)

 

$

25.

Outstanding under Sublimits (e.g., Letters of Credit)

 

$

26.

RESERVE POSITION (#23 minus #24 and #25)

 

$

 

30

--------------------------------------------------------------------------------


 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement dated as of March 5, 2010 between the undersigned and
Comerica Bank.

 

 

Dated on

 

 

NEUROMETRIX, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Its:

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

Borrower: NEUROMETRIX, INC.

 

Compliance Date:                                 , 201   

 

This Covenant Compliance Certificate is given in compliance with the Loan and
Security Agreement dated as of March 5, 2010 made between Borrower and Comerica
Bank (“Agreement”).  Capitalized terms used but not defined herein have the
meanings given them under the Agreement.  Borrower represents and warrants that
the information provided herein is true, complete and correct.

 

Borrower certifies to Comerica Bank as follows as of the Compliance Date:

 

A.                                   Tangible Net Worth.  On the Compliance
Date, Borrower’s Tangible Net Worth was $                                 (and
is required under the Agreement to be not less than $15,000,000 at the
Compliance Date).

 

B.                                     Default.  No Default or Event of Default
under any of the Loan Documents existed on the Compliance Date or exists as of
the date of this Certificate.  [If a Default or Event of Default has occurred,
attach a detailed explanation and Borrower’s plan and schedule for correction or
remedy.]

 

C.                                     Financial Statements.  This Certificate
accompanies Borrower’s financial statements dated as of the Compliance Date,
which have been prepared in compliance with the requirements of the Agreement. 
The undersigned certifies that (1) the financial statements are accurate and
complete, (2) the undersigned has personally reviewed the Agreement, and
(3) this Certificate is based on an examination in detail sufficient to assure
that it is accurate.

 

Dated:                       , 201   

NEUROMETRIX, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT G

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

DEBTOR

NEUROMETRIX, INC.

 

 

SECURED PARTY:

COMERICA BANK

 

All personal property of NeuroMetrix, Inc. (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:

 

(a)                                  all accounts (including
health-care-insurance receivables), chattel paper (including tangible and
electronic chattel paper), deposit accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software; but not including
intellectual property), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records; and

 

(b)                                 any and all cash proceeds and/or noncash
proceeds of any of the foregoing, including, without limitation, insurance
proceeds, and all supporting obligations and the security therefor or for any
right to payment.  All terms above have the meanings given to them in the
California Uniform Commercial Code, as amended or supplemented from time to
time, including revised Division 9 of the Uniform Commercial Code-Secured
Transactions, added by Stats. 1999, c.991 (S.B. 45), Section 35, operative
July 1, 2001.

 

Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”).  Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of March 5, 2010, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment.

 

33

--------------------------------------------------------------------------------
